JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed March 10, 2006, be affirmed. The district court correctly determined that appellant’s complaint in essence requested the district court to overturn the decision of the United States Court of Appeals for the Tenth Circuit, Zhu v. Countrywide Realty Co., Inc., 66 Fed.Appx. 840 (10th Cir.2003), which it lacked jurisdiction to do. See 28 U.S.C. § 1291 (“The courts of appeals shall have jurisdiction of appeals from all final decisions of the district courts of the United States ....”) (emphasis added). Appellant’s remedy lies, if anywhere, in the United States Supreme Court. See 28 U.S.C. § 1254.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.